Rothrock, J.
I. The cause was in this court at the December term, 1883, on an appeal from an order sustaining a demurrer to the petition. The ruling of the court below was reversed, and the cause remanded. See 62 Iowa, 620. At the March term, 1884, of the court below, the defendant caused the case to be redocketed, and filed an answer. After the cause was continued, and after the term, the plaintiff, in pursuance of leave given her in the order of continuance, filed a demurrer to the answer. No effort was made by plaintiff during the vacation to take any depositions. The demurrer was submitted at the November term, and was sustained as to one of the counts of the answer, and overruled as to the others.
The plaintiff had from March to November to take her ' depositions and file her evidence sustaining the allegations of the petition. There was no reason why she should not have prepared her case for trial. In the motion for continuance it appears that the plaintiff was sick much of the time during the vacation in which the depositions should have been taken. Rut it does not appear that the evidence could not have been taken without plaintiff’s assistance, nor that her presence was at all necessary to enable her counsel to take the evidence.
We are very clearly of the opinion that the court did not abuse its discretion in overruling the motion for a continuance.
Affirmed.